                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 TIMOTHY CRANE,

        Plaintiff,
                                                     Case No. 1:18-cv-227
 v.
                                                     HONORABLE PAUL L. MALONEY
 ERIC SMITH, et al.,

        Defendants.
 ____________________________/


               ORDER ADOPTING REPORT AND RECOMMENDATION

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Defendants Eric

Smith, Patrick Miseta, Aimee Mucha, Kevin Smiley, and Jack Bellinger filed a motion for

summary judgment. The matter was referred to the Magistrate Judge, who issued a Report and

Recommendation on February 11, 2019, recommending that this Court grant the motion in part

and deny the motion in part. The Report and Recommendation was duly served on the parties. No

objections have been filed. See 28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 45) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Summary Judgment (ECF No. 23) is

GRANTED IN PART, and Plaintiff’s claims against Defendants Eric Smith, Aimee Mucha, and

Jack Bellinger are DISMISSED.

       IT IS FURTHER ORDERED that this case will proceed against Defendants Patrick

Miseta (Count 3) and Kevin Smiley (Count 4) on Plaintiff’s claims that Defendants Miseta and
Smiley violated his 8th Amendment rights when they refused to provide him with a sanction break

which included adequate time for exercise outdoors.

       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith. See McGore v. Wrigglesworth,

114 F.3d 601, 610-11 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199,

206, 211-12 (2007).



Dated: March 13, 2019                                       /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge




                                               2
